Case 1:18-cv-00681-RJL Document 109-2 Filed 01/13/20 Page 1 of 2




                 EXHIBIT 1
1/13/2020                                        Gmail
                    Case 1:18-cv-00681-RJL Document    - Sy Hersh
                                                    109-2         audio 01/13/20 Page 2 of 2
                                                                Filed


                                                                                        Eden Quainton <equainton@gmail.com>



  Sy Hersh audio
  Eden Quainton <equainton@gmail.com>                                                         Mon, Jan 6, 2020 at 1:35 PM
  To: Joshua Riley <jriley@bsfllp.com>
  Cc: Meryl Governski <mgovernski@bsfllp.com>, "Gottlieb, Michael" <MGottlieb@willkie.com>, "Hall, Samuel
  (SHall@willkie.com)" <SHall@willkie.com>

    Josh,

    I have conferred with Mr. Butowsky and he confirms that the Sy Hersh audio provided in discovery should continue to be
    sealed.

    On a separate note, his medical condition has seriously worsened and he is now in ICU at Plano Presbyterian after
    having a 107 degree fever last night. This is extremely serious. Apparently, his doctors are considering a further
    complicated surgical procedure that will keep him at the hospital and away from work for the foreseeable future. He tells
    me that it will be impossible for him to attend a deposition on the 14th. He is not in a position to update the declaration I
    will be filing shortly, but I will provide an updated version once he is in a position to sign the document and we know what
    is going on.

    Eden

    Eden P. Quainton
    Quainton Law, PLLC
    1001 Avenue of the Americas, 11th Floor
    New York, NY 10018
    Tel: 212.813.8389
    Fax: 212.813.8390
    Cell: 202.360.6296
    www.quaintonlaw.com




https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-a%3Ar1902620534052336195&simpl=msg-a%3Ar190262053…   1/1
